Citation Nr: 0936136	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion of the right wrist.

2. Entitlement to a rating in excess of 10 percent for 
limitation of extension of the right wrist.

3.  Entitlement to a rating in excess of 20 percent for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

 
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to November 1971 and from February 26, 1972 to 
February 27, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of an increased rating for the Veteran's back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issues on appeal were obtained.

2.  The Veteran's right wrist is limited by no more than 
dorsiflexion less than 15 degrees.

3.  The Veteran's right wrist is limited by no more than 
palmar flexion limited in line with the forearm.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of flexion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5415 (2008).

2.  The criteria for a rating in excess of 10 percent for 
limitation of extension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5415 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in September 2005 and April 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007)

521
5
Wrist, limitation of motion of:
Majo
r
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a (2007).

                 
38 C.F.R. § 4.71, Plate I (2007)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the Veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background and Analysis

Service treatment records show that in February 1972 the 
Veteran was involved in a motor vehicle accident and 
sustained a clinical fracture of the right forearm.  In June 
1973, service connection was granted and a 20 percent rating 
for fracture of the right wrist with limitation of flexion 
and limitation of extension.

A VA joints examination was performed in September 2005.  The 
Veteran related that he wore a brace on the wrist for use 
when typing and performing other daily activities.  He 
described significant limitation of motion of the wrist, and 
at least once a week applied ice to the wrist.  On physical 
examination, there was some swelling of the wrist and some 
tenderness.  Range of motion of the right wrist was as 
follows:  there was 22 degrees of flexion and 20 degrees of 
extension.  Radial abduction was not possible and there was a 
5-degree radial abduction deficit.  Abduction was limited to 
20 degrees in the right wrist.  Supination and pronation were 
possible in the normal range with some pain at end motion.  
There was no significant deformity noted.  

VA outpatient treatment records associated with the claims 
folder and dated through November 2005 make no reference to 
treatment of the right wrist.

Associated with the claims folder are numerous lay statements 
from the Veteran's co-workers attesting to the Veteran's 
various physical impairments, including his right wrist, and 
how the combined disabilities impact his ability to work.  

The Board notes that under 38 CFR 4.71a, Diagnostic Code 
5215, a 20 percent combined rating is the highest possible 
schedular rating without a showing of ankylosis.  The United 
States Court of Appeals for Veterans Claims has defined 
"Ankylosis" as "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure, Dorland's at 91."  
Shipwash v. Brown, 8 Vet App 218 (1995).  In this case, the 
Veteran's records show no evidence of ankylosis.  Therefore a 
higher schedular rating is not merited.

The Board has considered whether extraschedular evaluation of 
the Veteran's service connected right wrist disorder would be 
appropriate.  The Board finds that the service-connected 
right wrist limitation of flexion and extension is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  The Board finds that there is no objective 
evidence that the right wrist disorders have resulted in 
marked interference with his employment.  The Board takes 
note of the Veteran's complaints of right wrist pain, the 
Veteran's statements in support of his claim and the letters 
of his co-worker, X.Z., and computer trainer, C.C,. which 
state that the Veteran's performance at work has been slowed 
by his injuries.  The Board finds, however that such 
interference is of the sort considered within the bounds of 
the schedular allowance given for the average impairments of 
earning capacity.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

1.  A rating in excess of 10 percent for limitation of 
flexion of the right wrist is denied.

2.  A rating in excess of 10 percent for limitation of 
extension of the right wrist is denied.


REMAND

Regarding the Veteran's service connected back strain, the 
record shows that he was granted an increased rating from 10 
percent to 20 percent in January 2006.  This increase was 
based on the report of a September 2005 VA medical 
examination report noting decreased forward flexion to 40 
degrees with a combined range of motion of 125 degrees.  In 
May 2005, a co-worker of the Veteran's, X.Z, stated that she 
had noticed the Veteran's difficulty moving around and his 
slowness at work because of his back.  Additionally, in a 
July 2006 statement, the Veteran stated that he was issued a 
back brace from the VAMC and a special orthopedic chair to 
accommodate his back.  The Veteran additionally stated that 
he was warned at work about taking excessive leave due to his 
back and thus was forced to take leave under the Family 
Medical Leave Act to protect his job.  

The Board notes that the Veteran was last afforded a VA 
examination of the spine in September 2005.  The VA examiner 
provided an assessment of chronic lower back strain which 
significantly affected the Veteran.  The Board notes that 
after this examination, in an October 2006 statement and, 
through his representative, in his informal hearing, the 
Veteran has reported that his chronic back pain has increased 
in severity.

Given the Veteran's contentions that his back disorder has 
increased in severity and the amount of time since the 
Veteran's last VA examination, the Veteran should be afforded 
a new VA examination for the purpose of determining the 
current severity of the Veteran's back disorder. Caffrey v. 
Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back strain 
since September 2005.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
those records not already associated with 
the claims file should be associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
Veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for 
VA orthopedic examination for the purpose 
of evaluating the severity of the 
service-connected back strain.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Spine Examinations, revised on April 
20, 2009.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations, to 
include consideration of all rating 
applicable rating criteria regarding 
any identified residual of the service-
connected condition.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


